Court of Appeals
                               First District of Texas
                                      BILL OF COSTS

                                       No. 01-14-00465-CV

                                         I-10 Colony, Inc.

                                                v.

                       Chao Kuan Lee, Li Yang Lee, and Li Hsiang Chang

           NO. 2014-08459 IN THE 151ST DISTRICT COURT OF HARRIS COUNTY



  TYPE OF FEE           CHARGES             PAID/DUE                STATUS                PAID BY
SUPP CLK RECORD            $8.00            03/16/2015            UNKNOWN                    UNK
SUPP CLK RECORD            $13.00           09/16/2014              PAID                     APE
   RPT RECORD             $240.00           09/05/2014              PAID                     ANT
     MT FEE                $10.00           09/02/2014             E-PAID                    APE
SUPP CLK RECORD            $90.00           08/25/2014              PAID                     ANT
     MT FEE                $10.00           07/16/2014             E-PAID                    ANT
      FILING              $175.00           06/30/2014             E-PAID                    ANT
STATEWIDE EFILING          $20.00           06/30/2014             E-PAID                    ANT
   RPT RECORD             $407.96           06/26/2014              PAID                     ANT
   CLK RECORD             $108.00           06/19/2014              PAID                     ANT
     MT FEE                $10.00           06/18/2014             E-PAID                    APE
     MT FEE                $10.00           06/13/2014             E-PAID                    ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $1,101.96.

                 Court costs in this case have been taxed in this Court’s judgment

      I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                              IN TESTIMONY WHEREOF, witness my
                                                              hand and the seal of the Court of Appeals for the
                                                              First District of Texas, this July 3, 2015.